Exhibit 10.2

 

AMENDED AND RESTATED

MANAGEMENT CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, dated as of April 6, 2005, is by and between Concord
Communications, Inc., a Massachusetts corporation (the “Company”), and
                                     (the “Employee”).

 

WHEREAS, it is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other Change of Control (as
defined below). The Board of Directors of the Company (the “Board”) recognizes
that the possibility of a Change in Control can be distracting to the Employee
and could cause the Employee to consider alternative employment opportunities.
The Board has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Employee, notwithstanding the possibility, threat or
occurrence of a Change of Control of the Company;

 

WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue his or
her employment with the Company, or a wholly-owned subsidiary of the Company, as
the case may be, and to motivate the Employee to maximize the value of the
Company for the benefit of its stockholders;

 

WHEREAS, the Board believes that it is imperative to provide the Employee with
certain benefits upon a Change of Control, thereby encouraging the Employee to
remain with the Company notwithstanding the possibility of a Change of Control;
and

 

WHEREAS, the Employee and the Corporation are parties to a Management Change in
Control Agreement dated                       ,                           (the
“Prior Agreement”) and desire to amend and restate the entire Prior Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee hereby agree to
amend and restate the Prior Agreement as follows:

 

Section 1

DEFINITIONS

 

Except as may otherwise be specified or as the context may otherwise require,
the following terms shall have the respective meanings set forth below whenever
used herein:

 

“Annual Bonus” shall mean 75% of the Employee’s target annual bonus established
for the fiscal year in which a Change in Control occurs.

 

“Base Salary” shall mean the annual base rate of regular compensation of the
Employee immediately before a Change in Control, or if greater, the highest
annual such rate at any time during the 12-month period immediately preceding
the Change in Control.

 

--------------------------------------------------------------------------------


 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall mean the first to occur, after the date hereof, of any
of the following:

 

(i) the members of the Board at the beginning of any consecutive twenty-four
(24) calendar-month period (the “Incumbent Directors”) cease for any reason
(other than due to death) to constitute at least a majority of the members of
the Board; provided that any director whose election, or nomination for election
by the Company’s stockholders, was approved by a vote of at least a majority of
the members of the Board then still in office who were members of the Board at
the beginning of such twenty-four (24) calendar-month period, shall be deemed to
be an Incumbent Director;

 

(ii) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, shares of Stock representing in the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any);

 

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale or
(B) the approval by stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company; or

 

(iv) Any corporation or other legal person, pursuant to a tender offer, exchange
offer, purchase of stock (whether in a market transaction or otherwise) or other
transaction or event acquires securities representing 40% or more of the
combined voting power of the voting securities of the Company, or there is a
report filed on Schedule 13D or Schedule TO (or any successor schedule, form or
report), each as promulgated pursuant to the Securities Exchange Act, disclosing
that any “person” (as such term is used in Section 13(d)(3) or Section 14(d)(2)
of the Securities Exchange Act) has become the “beneficial owner” (as such term
is used in Rule 13d-3 under the Securities Exchange Act) of securities
representing 40% or more of the combined voting power of the voting securities
of the Company.

 

Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of this
Agreement, with the result that there can be no more than one Change in Control
hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2

--------------------------------------------------------------------------------


 

“Company” shall mean, subject to Section 4.1(a), Concord Communications, Inc., a
Massachusetts corporation and each Subsidiary which may now or hereafter employ
the Employee or, where the context so requires, the Company and such
Subsidiaries collectively.

 

“Person” shall have the meaning ascribed thereto by Section 3(a)(9) of the
Securities Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof (except that such term shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v) such Employee or any “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act) which
includes the Employee).

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

“Stock” shall mean the common stock, $.01 par value per share, of the Company.

 

“Subsidiary” shall mean any entity, directly or indirectly, through one or more
intermediaries, controlled by the Company.

 

Section 2

BENEFITS

 

2.1                                                If a Change in Control
occurs, then:

 

(a)                 any and all outstanding unvested stock options and stock
appreciation rights held by the Employee shall immediately automatically vest
and become immediately exercisable in accordance with their terms; provided that
nothing in this Section 2.1(a) shall reduce or otherwise adversely affect the
rights under such stock options and stock appreciation rights that the Employee
would have without regard to this Section 2.1(a); and

 

(b)                any and all restricted stock and restricted stock rights then
held by the Employee shall immediately automatically fully vest and become
immediately transferable free of restrictions, other than restrictions imposed
by applicable law.

 

2.2                                                If a Change in Control
occurs, then (subject to the provisions of Section 2.3(b)) the Employee shall be
entitled hereunder to the following:

 

(a)                 the Company shall pay to the Employee an amount in cash
equal to one and one half times (1.5 times) the sum of (i) the Employee’s Base
Salary and (ii) the Employee’s Annual Bonus, such amount to be payable in a
single lump sum payment in accordance with Section 2.3;

 

(b)                for a period of eighteen (18) months after such Change in
Control, the Company shall make available to the Employee medical, dental, group
life and disability insurance benefits that are at least at a level (and cost to
the Employee) that is substantially similar in the aggregate

 

3

--------------------------------------------------------------------------------


 

to the level of such benefits which was available to the Employee immediately
prior to the Change in Control; provided that no type of benefit otherwise to be
made available to the Employee pursuant to this Section 2.2(b) shall be required
to be made available to the extent that such type of benefit is made available
to the Employee by any subsequent employer of the Employee; and

 

(c)                 the Company shall pay the Employee for any accrued but
unused vacation, any accrued but unpaid Base Salary, and an amount equal to the
product of the Employee’s unpaid targeted annual bonus established for the
fiscal year in which the Change in Control occurs, multiplied by a fraction the
numerator of which is the number of days elapsed in the fiscal year in which the
Change in Control occurs, and the denominator of which is 365.

 

2.3                 (a)                 The payments provided for in Section 2.2
shall (except as otherwise expressly provided therein or as provided in Section
2.3(b) or as otherwise expressly provided hereunder) be made as soon as
practicable, but in no event later than thirty (30) days, following the Change
in Control.

 

(b)                Notwithstanding any other provision of this Agreement to the
contrary, no payment or benefit otherwise provided for under or by virtue of the
foregoing provisions of this Agreement shall be paid or otherwise made available
unless and until the Company shall have first received from the Employee (no
later than twenty (20) days after the Company has provided to the Employee
estimates relating to the payments to be made under this Agreement) a valid,
binding and irrevocable general release, in form and substance reasonably
acceptable to the Company; provided that the Company shall be permitted to defer
any payment or benefit otherwise provided for in this Agreement to the fifth day
after the later of its receipt of such release and the time at which the release
has become valid, binding and irrevocable.

 

Section 3

PARACHUTE TAX PROVISIONS

 

3.1                                 Notwithstanding anything to the contrary in
this Agreement, if the Employee is a Disqualified Individual (as defined in
Section 280G of the Code) and if any portion of any acceleration of vesting,
payment or transfer of property under this Agreement would be an Excess
Parachute Payment (as defined in Section 280G of the Code) but for the
application of this sentence, then the amount of such acceleration, payment or
transfer otherwise payable to the Employee pursuant to this Agreement shall be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of such payment, as so reduced, constitutes an Excess Parachute
Payment; provided, however, that no reduction shall be made if the net economic
effect would be disadvantageous to the Employee, taking into account all the
facts and circumstances, including any tax savings resulting from the reduction.

 

3.2                                 Except as may otherwise be agreed to by the
Company and the Employee, the amount or amounts (if any) to be reduced under
this Section 3 shall be determined, at the sole cost of the Company, by the
Company’s independent auditors (who served in such capacity immediately prior to
the Change in Control), whose determination or determinations shall be final and
binding on all parties. The Employee hereby agrees to utilize such determination
or

 

4

--------------------------------------------------------------------------------


 

determinations, as applicable, in filing all of the Employee’s tax returns with
respect to the payments received hereunder. If such independent auditors refuse
to make the required determinations, then such determinations shall be made by a
comparable independent accounting firm of national reputation reasonably
selected by the Company.

 

Section 4

MISCELLANEOUS

 

4.1 (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform under
the terms of this Agreement in the same manner and to the same extent that the
Company and its affiliates would be required to perform it if no such succession
had taken place (provided that such a requirement to perform which arises by
operation of law shall be deemed to satisfy the requirements for such an express
assumption and agreement), and in such event the Company (as constituted prior
to such succession) shall have no further obligation under or with respect to
this Agreement. Failure of the Company to obtain such assumption and agreement
with respect to the Employee prior to the effectiveness of any such succession
shall be a breach of the terms of this Agreement with respect to the Employee
and shall entitle the Employee to compensation from the Company (as constituted
prior to such succession) immediately prior to the Change in Control in the same
amount and on the same terms as the Employee would be entitled to hereunder upon
the Change in Control.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business or assets as
aforesaid which assumes and agrees (or is otherwise required) to perform this
Agreement. Nothing in this Section 4.1(a) shall be deemed to cause any event or
condition which would otherwise constitute a Change in Control not to constitute
a Change in Control.

 

(b) This Agreement, and the Employee’s and the Company’s rights and obligations
hereunder, may not be assigned by the Employee or, except as provided in Section
4.1(a), the Company, respectively; any purported assignment by the Employee or
the Company in violation hereof shall be null and void.

 

(c) The terms of this Agreement shall inure to the benefit of and be enforceable
by the personal or legal representatives, executors, administrators, permitted
successors, heirs, distributees, devisees and legatees of the Employee. If the
Employee shall die while an amount would still be payable to the Employee
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Employee’s devisee, legatee
or other designee or, if there is no such designee, the Employee’s estate.

 

4.2                                 The Employee shall not be required to
mitigate damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise, nor, except as expressly
provided in Section 2.2(b), will any payments or benefits hereunder be subject
to offset in the event the Employee does mitigate.

 

4.3                                 The Company shall pay all reasonable legal
fees and expenses incurred in a legal proceeding by the Employee in seeking to
obtain or enforce any right or benefit provided by this

 

5

--------------------------------------------------------------------------------


 

Agreement. Such payments are to be made within twenty (20) days after the
Employee’s request for payment accompanied by such evidence of fees and expenses
incurred as the Company reasonably may request; provided that if the Employee
institutes a proceeding and the judge or other decision-maker presiding over the
proceeding affirmatively finds that the Employee has failed to prevail
substantially in such proceeding, the Employee shall pay Employee’s own costs
and expenses (and, if applicable, return any amounts theretofore paid on the
Employee’s behalf under this Section 4.3).

 

4.4                                 For the purposes of this Agreement, notice
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when hand delivered or mailed by
United States certified or registered express mail, return receipt requested,
postage prepaid, if to the Employee, addressed to the Employee at his or her
address set forth on the signature page hereto and if to the Company, addressed
as follows:

 

Concord Communications, Inc.

600 Nickerson Road

Marlboro, MA  01752

Attn: Executive Vice President and General Counsel

 

with a copy to:

 

Kevin M. Barry, Esq.

Bingham McCutchen LLP

150 Federal Street

Boston, MA  02110-1726

 

4.5                                 Unless otherwise determined by the Company
in an applicable plan or arrangement, no amounts payable hereunder upon a Change
in Control shall be deemed salary or compensation for the purpose of computing
benefits under any employee benefit plan or other arrangement of the Company for
the benefit of its employees.

 

4.6                                 This Agreement is the exclusive arrangement
with the Employee applicable to payments and benefits in connection with a
change in control of the Company (whether or not a Change in Control), and
supersedes any prior arrangements involving the Company or its predecessors or
affiliates relating to changes in control (whether or not Changes in Control),
including, but not limited to, the Prior Agreement, which is terminated as of
the date hereof. This Agreement shall not limit any right of the Employee to
receive any payments or benefits under an employee benefit or compensation plan
of the Company, initially adopted as of or after the date hereof, which is
expressly contingent thereunder upon the occurrence of a change in control
(including, but not limited to, the acceleration of any rights or benefits
thereunder); provided that in no event shall the Employee be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by the Employee under any severance or similar plan or
policy of the Company, and in any such case the Employee shall only be entitled
to receive the greater of the two payments.  The Employee’s Employee
Noncompetition Agreement with the Company, as well as any and all option
agreements, restricted stock

 

6

--------------------------------------------------------------------------------


 

agreements and any other agreements with the Company relating to equity
compensation arrangements shall remain in full force and effect, as may be
modified hereby.

 

4.7                                 Nothing in this Agreement shall confer on
the Employee any right to continue in the employ of the Company or interfere in
any way (other than by virtue of requiring payments or benefits as may expressly
be provided herein) with the right of the Company to terminate the Employee’s
employment at any time.  Employee understands that the employment relationship
between the Employee and the Company is an “at will” relationship and that the
Company may terminate such relationship with or without cause or for any reason
or no reason, subject to the Employee’s rights and the Company’s obligations
hereunder.

 

4.8                                 The Company shall be entitled to withhold
from any payments or deemed payments any amount of tax withholding required by
law.

 

4.9                                 Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement that is not resolved
by the Company and the Employee shall be submitted to arbitration in Boston,
Massachusetts, in accordance with Massachusetts law and the procedures of the
American Arbitration Association. The determination of the arbitrator(s) shall
be conclusive and binding on the Company and Employee and judgment may be
entered on the arbitrator(s)’ award in any court having jurisdiction.

 

4.10                           This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together will
constitute one and the same instrument.

 

4.11                           This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

 

4.12                           Each provision herein shall be treated as a
separate and independent clause, and the invalidity or unenforceability of any
one provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement which shall remain in full force and
effect.  Moreover, if one or more provisions shall be held to be excessively
broad as to scope, activity, subject or otherwise so as to be unenforceable at
law, such provision or provisions shall be construed by the appropriate judicial
body by limiting or reducing it or them, so as to be enforceable to the maximum
extent compatible with the applicable law as it shall then be in effect.

 

4.13                           The use of captions in this Agreement is for
convenience. The captions are not intended to and do not provide substantive
rights.

 

4.14                           This Agreement shall be construed, administered
and enforced according to the laws of the Commonwealth of Massachusetts without
regard to principles of conflicts of law,

 

7

--------------------------------------------------------------------------------


 

except to the extent preempted by federal law.  Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) shall be
governed by the laws of the Commonwealth of Massachusetts and shall be commenced
and maintained in any state or federal court located in Massachusetts, and both
parties hereby submit to the jurisdiction and venue of any such court.

 

4.15                           This Agreement shall terminate upon the date that
all obligations of the Company and the Employee with respect to this Agreement
have been satisfied.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names, effective as of
the date first above written.

 

 

 

CONCORD COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

9

--------------------------------------------------------------------------------